SARAH LOUCKS                                                               804 Pecan Street
DISTRICT CLERK                                                             PO Box 770
PHONE (512) 332-7244                                                       Bastrop, TX 78602
FAX (512) 332-7249


                                 Bastrop County District Clerk

                                       September 25, 2015

COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. Box 12547
Austin, Texas 78711-2547

        Re: Court of Appeals No.03-15-00391-CV; Trial Court No. 15-17165

        Style: Heard v. VRM

Dear Sir or Madam:

        I would like to inform the Court that we still have not received payment for the Clerk’s
Record; therefore, it has not been prepared and filed. I have spoken with the Appellant’s attorney
on multiple occasions and they have expressed to me that they are unable to contact their client
for payment. Our office will prepare the record as soon as we receive payment.
        Thank you for your attention to this matter. Should you have any questions, please do not
hesitate to contact me.

Best,

/s/ Katy Nyc

Katy Nyc
Deputy Clerk
Bastrop County District Clerk’s Office
804 Pecan Street/ P.O. Box 770
Bastrop, TX 78602
(512) 581-4027
Katy.nyc@co.bastrop.tx.us